Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                             Case No.: 0:19-CV-61783-UU

  ELLIOT HICKEY,

         Plaintiff,

  v.

  STRALEY & OTTO, P.A.,

        Defendant.
  _______________________________________/

                                     RESPONSE IN OPPOSITION TO
                                   DEFENDANT’S MOTION TO DISMISS

         Plaintiff ELLIOT HICKEY (“Plaintiff”) submits this Response in Opposition to Defendant

  STRALEY & OTTO, P.A.’s (“Defendant”) Motion to Dismiss [D.E. 16].

                                     INTRODUCTION & BACKGROUND

         1.         On August 30, 2019, Plaintiff filed the operative Complaint, Plaintiff’s First

  Amended Complaint (the “FAC”) [D.E. 14], alleging Defendant violated the Fair Debt Collection

  Practices Act (the “FDCPA”) by mailing an unlawful collection letter (the “Collection Letter), see

  D.E. 14-1, to Plaintiff in an attempt to collect a debt.

         2.         Plaintiff alleges three claims in the FAC: [1] Defendant violated § 1692g(a) of the

  FDCPA “by failing to adequately inform the least sophisticated consumer of the rights he or she

  enjoys under § 1692g(a)(5) of the FDCPA in [] the Collection Letter” (“Plaintiff’s First Claim”),

  see D.E. 14 at ¶ 36; [2] “Defendant violated § 1692e(11) of the FDCPA by failing to inform

  Plaintiff in the Collection Letter that it (Defendant) was a debt collector….” (“Plaintiff’s Second

  Claim”), see D.E. 14 at ¶ 41; and [3] Defendant violated § 1692g(b) because “the Collection Letter

  wrongfully overshadows and is otherwise inconsistent with the ‘disclosure of the consumer’s right
                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 2 of 10



  to dispute the debt or request the name and address of the original creditor….’” (“Plaintiff’s Third

  Claim”), see D.E. 14 at ¶ 45.

         3.         In simplest terms, Plaintiff’s three claims focus solely on the content (or, more

  accurately, the lack thereof) of the Collection Letter. In particular, Plaintiff claims that the

  Collection Letter, as Defendant’s first and only communication with Plaintiff in connection with

  the collection of the underlying debt, [1] violates § 1692g(a) of the FDCPA because the Collection

  Letter omits the disclosures required by § 1692g(a)(5), [2] violates § 1692e(11) of the FDCPA

  because Defendant does not identify itself as a debt collector in the Collection Letter, and [3]

  violates § 1692g(b) of the FDCPA because the Collection Letter overshadows and/or is otherwise

  inconsistent with the consumer’s right request the name and address of the original creditor.

         4.         On September 13, 2019, in response to the FAC, Defendant filed the Motion to

  Dismiss (“Defendant’s Motion” or “Motion”) [D.E. 16] now before this Court. In the Motion, in

  response to Plaintiff’s three claims, Defendant presents three in-kind arguments: [1] “[T]he

  disclosures under § 1692g(a)(5) are not required when the debt collector is acting on behalf of the

  original creditor” (“Defendant’s First Argument”), see D.E. 16 at 6-7; [2] only “subsequent

  communications must disclose that ‘the communication is from a debt collector’” (“Defendant’s

  Second Argument”), see D.E. 16 at 7-8; and [3] the Collection Letter does not violate § 1692g(b)

  because “the Collection Letter satisfies the disclosure requirements under [§ 1692g(a)] of the

  FDCPA” (“Defendant’s Third Argument”), see D.E. 16 at 9.

         5.         As discussed below, issues before this Court are quite limited. Defendant does not

  challenge its status as a debt collector, nor does Defendant challenge that it mailed the Collection

  Letter to Plaintiff in an attempt to collect a consumer debt. Rather, the arguments made by

  Defendant focus on whether Defendant engaged in conduct prohibited by the FDCPA.

                                                                                                                 PAGE | 2 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 3 of 10



                                                        ARGUMENT

         6.         A complaint should not be dismissed under Rule 12(b)(6), Federal Rules of Civil

  Procedure, for failure to state a claim upon which relief may be granted “unless it appears beyond

  doubt that the Plaintiff can prove no set of facts in support of his claim which would entitle him to

  relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

         7.         Under Rule (8)(a)(2) of the Federal Rules of Civil Procedure, the Complaint need

  only contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

  While Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The court in Ashcroft v. Iqbal, 129 S. Ct.

  1937 (2009) did much to clarify the standard of review applicable to motions under Rule 12(b)(6),

  and in doing so, did not radically alter federal pleading standards under Rule 8. Under Twombly,

  a complaint will not be dismissed under Rule 12(b)(6) if two minimum hurdles are cleared: (1) the

  complaint must describe the claim in sufficient detail to give the defendant fair notice of what the

  claim is and the grounds upon which it rests; and (2) the complaint’s allegations must plausibly

  suggest that the plaintiff has a right to relief, raising the possibility above a level of speculation.

  Twombly, 550 U.S. at 544-55.

         8.         Accordingly, such is consistent with the requirements of Rule 8(a)(2), which

  requires that a complaint “provide a ‘short and plain statement of the claim showing that the

  pleader is entitled to relief.’ This is not an onerous burden. ‘Specific facts are not necessary; the

  statement need only give the defendant(s) fair notice of what . . . the claim is and the grounds upon

  which it rests.’” Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1122 (9th Cir. 2008)

  (quoting Erickson v. Pardus, 551 U.S. 89 (2007); see also Coupons, Inc. v. Stottlemire, 588 F.

  Supp. 2d. 1069, 1073 (N.D. Cal. 2008) (citing Twombly, 550 U.S. 544) (“‘heightened fact pleading

  of specifics’ is not required to survive a motion to dismiss.”). Moreover, “[t]he defendant bears

                                                                                                                 PAGE | 3 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 4 of 10



  the burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744,

  750 (3rd Cir. 2005).

  STATING A CLAIM UNDER THE FDCPA AND THE LEAST SOPHISTICATED
  CONSUMER STANDARD

         9.         “To state a claim under the FDCPA, a plaintiff must plead: ‘(1) the plaintiff has

  been the object of collection activity arising from consumer debt, (2) the defendant is a debt

  collector as defined by the FDCPA, and (3) the defendant has engaged in an act or omission

  prohibited by the FDCPA.’” Bohringer v. Bayview Loan Servicing, LLC, 141 F. Supp. 3d 1229,

  1235 (S.D. Fla. 2015) (quoting Bentley v. Bank of Am., N.A., 773 F.Supp.2d 1367, 1371 (S.D.

  Fla. 2011)). Here, Defendant’s Motion focuses solely on the third element, in that, Defendant

  claims that it has not engaged in an act or omission prohibited by the FDCPA.

         10.        The Eleventh Circuit has adopted the “least sophisticated consumer” standard in

  reviewing alleged violations of the FDCPA. See Beeders v. Gulf Coast Collection Bureau, 796

  F.Supp.2d 1335, 1338; Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th Cir. 1985). The purpose

  of the least sophisticated consumer standard is to ensure the protection of the gullible as well as

  the shrewd. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. Fla. 2010). “A court

  applies this objective standard… to protect consumers against deceptive debt collection practices

  and to protect debt collectors from unreasonable constructions of their communications.” Green v.

  Douglas, Knight & Assocs. (In re Cheaves), 439 B.R. 220 (Bankr. M.D. Fla. 2010).

  DEFENDANT’S FIRST ARGUMENT FAILS AND IS OTHERWISE DEFEATED BY THE
  EXPLICIT LANGUAGE OF § 1692g(a) AND ELEVENTH CIRCUIT PRECEDENT.

         11.        Defendant argues the Collection Letter does not violate § 1692g(a) because “the

  disclosure requirements under § 1692g(a)(5) are not required when the debt collector is acting on



                                                                                                                 PAGE | 4 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 5 of 10



  behalf of the original creditor.” D.E. 16. The very language of the statute, however, quickly reveal

  this proposition to be completely false.

         12.      The rights and obligations established by section 1692g were considered by the

  Senate to be a “significant feature” of the Act. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4. To

  determine whether a debt collector's conduct is prohibited by the FDCPA, courts must begin where

  all such inquiries must begin, with the language of the statute itself. Crawford v. LVNV Funding,

  LLC, 758 F.3d 1254, 1258 (11th Cir. 2014)

         13.      Section 1692g(a) of the FDCPA states, in relevant part: “Within five days after the

  initial communication with a consumer in connection with the collection of any debt, a debt

  collector shall … send the consumer a written notice containing … a statement that, upon the

  consumer’s written request within the thirty-day period, the debt collector will provide the

  consumer with the name and address of the original creditor, if different from the current

  creditor.” 15 U.S.C. § 1692g(a)(5).

         14.      Here, the principal thrust of Defendant’s argument is that the language, “if different

  from the current creditor,” somehow exempts debt collectors for providing the compulsory

  statement required by § 1692g(a)(5) if the original creditor and the current creditor are the same.

  Defendant’s argument, however, is simply preposterous, and for that matter, the two non-binding

  opinions offered by Defendant do not faithfully apply the law.

         15.      Section 1692g(a) makes explicitly clear, Defendant shall provide the least

  sophisticated consumer with written notice containing a statement that, upon the consumer’s

  written request, the debt collector will provide the consumer with the name and address of the

  original creditor, if different from the current creditor. 15 U.S.C. § 1692g(a)(5). In full, §

  1692g(a)(5) explicitly requires a “statement that, upon the consumer’s written request within the

                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 6 of 10



  thirty-day period, the debt collector will provide the consumer with the name and address of the

  original creditor, if different from the current creditor.” The language “if different from the current

  creditor” is not an exception it is part of the compulsory statement. See Lowery v. Ala. Power

  Co., 483 F.3d 1184, 1204 (11th Cir.2007) (“we must construe [a] statute to give effect, if possible,

  to every word and clause.”).

          16.      Whether debt collectors are able to lawfully omit or modify the explicit disclosures

  of § 1692g(a) has been addressed by the Eleventh Circuit in Bishop v. Ross Earle & Bonan, P.A.,

  817 F.3d 1268 (11th Cir. 2016) (“We must read the FDCPA in a way that gives full effect to each

  of the protections at stake.”). In Bishop, the court stated, in relevant part:

                           We reject the notion that § 1692g gives debt collectors
                   discretion to omit the “in writing” requirement or cure improper
                   notice by claiming waiver. The statute is clear. The debt collector
                   “shall” notify the consumer of her right to dispute the debt in
                   writing. 15 U.S.C. § 1692g(a). Likewise, the consumer has a right
                   to verification only if she disputes the debt in writing. Id. §
                   1692g(b); see also Hooks v. Forman, Holt, Eliades & Ravin, LLC,
                   717 F.3d 282, 286 (2d Cir.2013) (“[C]onsumers [must] take the
                   extra step of putting a dispute in writing before claiming the more
                   burdensome set of rights defined in § 1692g(a)(4), (a)(5) and (b).”);
                   Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142,
                   146 (3d Cir.2013) (“[A] dispute of a debt must be in writing in order
                   to be effective....”); Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078,
                   1081 (9th Cir.2005) (explaining that a consumer can trigger the right
                   to verification “only through written dispute”). Nothing in the
                   statute suggests that debt collectors have discretion to relax these
                   requirements.

  817 F.3d 1268 at 1274. To read § 1692g(a)(5) as allowing debt collectors to omit (or as the 11th

  Circuit stated above, “relax”) the entirety of the explicitly required statement if the original

  creditor is the same as the current creditor is completely contrary to the Eleventh Circuit’s findings

  in Bishop. See, e.g., 817 F.3d 1268 at 127 (wherein the defendant argued “that notice of the ‘in

  writing’ requirement is unnecessary because the attorney is capable of researching that

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 7 of 10



  requirement and explaining it to the consumer,” however, the court was not persuaded, stating

  “[w]hatever the merits of this argument as a policy matter, it fails because there is no textual basis

  for treating the ‘in writing’ requirement differently from the other rights contained in § 1692g.”).

         17.       Moreover, to allow debt collectors to completely omit the compulsory statement

  required by § 1692g(a)(5), merely because the current creditor and the original creditor are the

  same, denies the least sophisticated consumer of the right to request, in writing and within a the

  applicable 30-day period, the address of the original creditor from the debt collector. See 15 U.S.C.

  § 1692g(a)(5) (requiring the debt collector to “provide the consumer with the name and address

  of the original creditor….”). With respect to the matter at hand, the Collection Letter does not

  identify any entity as the “original” creditor, nor does the Collection Letter provide any address of

  the current creditor.

         18.       As such, the fact remains, the Collection Letter does not contain the statement

  explicitly required by § 1692g(a)(5). Defendant cannot exempt itself from providing what is

  clearly a mandatory statement because the original creditor and current creditor are the same. To

  do so completely denies the least sophisticated consumer of the full breadth of rights he or she

  enjoys under § 1692g(a) and otherwise flies in the face of the purpose of the § 1692g(a) disclosures.

  As the Eleventh Circuit reiterated in LeBlanc v. Unifund CCR Partners:

                   That [FDCPA] was not “made for the protection of experts, but for
                   the public—that vast multitude which includes the ignorant, the
                   unthinking, and the credulous ...” and [t]he fact that a false statement
                   may be obviously false to those who are trained and experienced
                   does not change its character, nor take away its power to deceive
                   others less experienced. There is no duty resting upon a citizen to
                   suspect the honesty of those with whom he transacts business. Laws
                   are made to protect the trusting as well as the suspicious.

  601 F.3d 1185, 1194 (11th Cir. 2010) (citing Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172-73

  (11th Cir. 1985).
                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 8 of 10



  DEFENDANT’S SECOND ARGUMENT FAILS IN LIGHT OF BINDING PRECEDENT.

         19.       Defendant’s second argument, that it (Defendant) need not identify itself as a debt

  collector in its initial communication with the consumer, is simply erroneous. In the Motion,

  Defendant states, “as confirmed with the authority on the issue, the requirement to disclose that

  the communication is from a ‘debt collector’ is not triggered until a ‘subsequent communication’

  is sent by the debt collector” D.E. 16 at 8-9, however, exactly what authority Defendant is

  referencing is uncertain.

         20.       What is certain, however, is that in Edwards v. Niagara Credit Sols., Inc., the

  Eleventh Circuit explicitly stated that: “The Fair Debt Collection Practices Act specifically

  requires that a debt collector disclose in all communications with a debtor that the message is

  from a debt collector.” 584 F.3d 1350, 1351 (11th Cir. 2009) ((emphasis added) (citing 15 U.S.C.

  § 1692e(11); see also In re Holyfield, 740 F. App'x 695, 698 (11th Cir. 2018) (quoting Edwards);

  Thorne v. Accounts Receivable Mgmt., Inc., 2012 WL 3108662, at *12 (S.D. Fla. July 24, 2012)

  (quoting Edwards).

         21.       Accordingly, Defendant’s argument is simply misguided and wrong. Defendant’s

  failure to identify itself in the Collection Letter as a debt collector is absolutely a violation of §

  1692e(11) of the FDCPA. At this stage, however, the only question is whether Plaintiff

  successfully stated a claim under § 1692e(11) and, in light of the above, Plaintiff easily survives

  this threshold inquiry.

  DEFENDANT’S THIRD ARGUMENT FAILS, AS SUCH ARGUMENT IS PERCHED
  UPON DEFENDANT’S ERRONEOUS FIRST ARGUMENT.

         22.       Defendant’s Third Argument, i.e., that the Collection Letter does not violate §

  1692g(b) because the Collection Letter satisfies the disclosure requirements under § 1692g(a) of

  the FDCPA, hinges entirely on Defendant’s First Argument. As explain above, Defendant’s First
                                                                                                                PAGE | 8 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 9 of 10



  Argument is completely erroneous, and as such, the Collection Letter does not contain or otherwise

  provide least sophisticated consumer with the compulsory statement mandated by § 1692g(a)(5).

  See 15 U.S.C. § 1692g(b) (“Any collection activities and communication during the 30-day period

  may not overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the

  debt or request the name and address of the original creditor.”). Simply put, the Collection Letter

  is inconsistent with the consumer’s right request the name and address of the original creditor, and

  as such, unlawfully overshadows the rights enjoyed by the least sophisticated consumer in

  violation of § 1692g(b). Accordingly, Defendant’s Third Argument is without merit.

                                                    CONCLUSION

         23.      WHEREFORE, for the reasons stated above, Plaintiff, respectfully, asks this Court

  to deny Defendant’s Motion to Dismiss [D.E. 16], award Plaintiff attorneys fees and costs in

  responding to Defendant’s frivolous arguments, and provide any further relief this Court deems

  just and proper.

         DATED: September 27, 2019

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF


                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61783-UU Document 18 Entered on FLSD Docket 09/27/2019 Page 10 of 10



                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 26, 2019, the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

  of electronic filing to all counsel of record.

                                                                  /s/ Jibrael S. Hindi                                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259




                                                                                                              PAGE | 10 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
